EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail with Darin Gibby on 1/20/2022.  The full text of the email exchange is included with this office action.
The application has been amended as follows: 
Claims 1-5 and 8 were cancelled.  
Each of claims 6 and 7 were amended to delete dependency from claim 5 and replace with dependency from claim 11.  
Claim 9 was replaced as follows: 
9.   The method of claim 11, wherein the chemotherapeutic agent comprises a taxane-based anticancer agent, docetaxel, paclitaxel, or cabazitaxel, a vinca alkaloid chemotherapeutic agent, vincristine, vinblastine, anthracycline, 5-fluorouracil, or cyclophosphamide.

Claim 11 was replaced as follows: 
11.  A method of treating a patient with triple-negative breast cancer, the method comprising: 

 	measuring an expression level of one or more biomarkers  selected from a first group and three or more biomarkers  selected from asecond group, at a nucleic acid level or a protein level, from the biological sample, wherein the biomarkers of the first group consist of CCAAT/enhancer-binding protein delta (CEBPD), matrix metalloproteinase-20 (MMP20), and wntless Wnt ligand secretion mediator (WLS), and the biomarkers of the second group consist of anti-silencing function 1A histone chaperone (ASF1A), ALVEOLAR SOFT PART SARCOMA CHROMOSOME REGION (ASPSCR1), chromatin assembly factor 1subunit B (CHAF1B), DNA methyltransferase 1 (DNMT1), GINS complex subunit 2 (GINS2), golgin subfamily A member 2B (GOLGA2P5), and spindle and kinetochore-associated protein 1 (SKA1), wherein the measuring includes measuring at CEBPD from the first group and ASPSCR1, CHAF1B, and SKA1 from the second group; and
 	associating the target subject with chemoresponse and prognosis by comparing the results of the measuring with those of a reference group, and identifying the patient as having poor prognosis, wherein the one or more biomarkers of the first group are up score genes showing resistance to chemotherapeutic agents with increased expression in a patient with poor prognosis, and the three or more biomarkers of the second group are down score genes showing resistance to the chemotherapeutic agents with reduced expression in a patient with poor prognosis; and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner




/JULIET C SWITZER/             Primary Examiner, Art Unit 1634